DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20 in the reply filed on 09/16/2022 is acknowledged.
Claims 16-17, drawn to a process of making non-elected without traverse, is withdrawn from further examination. 
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are drawn to a process of making, and the original process claims are non-elected without traverse, according to the reply filed on 09/16/2022.
Since applicant has received a restriction requirement action on the merits for the originally presented invention, the invention of Group I has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The restriction request is hereby made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020, 06/11/2019, and 04/16/2019 were filed before the mailing date of the first Non-Final Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lines through.
The “Office Action issued by Japanese Patent Office on July 28, 2020” entry under Non-Patent Literature Documents of the IDS filed on 08/24/2020 is not considered because it is not accompanied by a concise explanation of the relevance of said Japanese Office Action, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
  The “Office Action issued by the Korean Intellectual Property Office on May 17, 2019” entry under Non-Patent Literature Documents of the IDS filed on 06/11/2019 is not considered because it is not accompanied by a concise explanation of the relevance of said Japanese Office Action, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites, in part, “the first pores comprise first-first pores having a diameter of greater than 0 µm to X-20 µm; first-second pores having a diameter of greater than X-20 µm to X-10 µm; and first-third pores having a diameter of greater than X-10 µm to X µm”. However, it is not clear what is meant by “first-first pores”, “fist-second pores”, and “first-third pores”. It does not appear that, for example, the phrase “first-first pores” can be interpreted to mean that the combined size of two adjacent first pores has a diameter as claimed because claim 5 recites phrases of “first-second pores” and “first-third pores” while claim 6 recites, in part, “second-first pores”, “second-second pores”, and “second-third” pores having the claimed diameters. While the original specification provides support for the claimed languages of claims 5 and 6, the specification does not clarify what is meant by “first pores” comprising “first-first pores”, “first-second pores”, and “first-third pores” as claimed in claim 5, and the “second pores” comprising “second-first pores”, “second-second pores”, and “second-third” pores, as claimed in claim 6. Claims 5 and 6 also recites limitations drawn to the total apparent volume of said claimed pores, but again, it is indefinite what these phrases stand for, and what exactly they claim, thus, it is not possible to interpret what these volumes refer to. The language of the claims are found vague and indefinite, and the specification does not provide any disclosure to further clarify the language of said claims. 
Due to the fact that the language of claims 5 and 6 are found indefinite, the examiner was unable to make an interpretation of the recitation of said claims in order to present an art rejection over them. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 9, and claim 9 recites that the second solid phase foaming agent has a D50 “greater than” the D50 of the first solid phase foaming agent, and a third solid phase foaming agent having a D50 “greater than” the D50 of the second solid phase foaming agent.  However, according to claim 10, the first, second, and third foaming agents, all, overlap with each other. In short, all the three first, second, and third solid phase foaming agents share the particle size range of 15 microns or less than 20 microns. Therefore, based on claim 10, the third solid phase foaming agent does not have a particle size necessarily larger than the particle size of the second solid phase foaming agent, and the second solid phase foaming agent does not have a particle size necessarily larger than the particle size of the first solid phase foaming agent. Therefore, claim 10 does not further limit claim 9, but that it broadens the scope of the limitation of claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-120220 to Yasuhiro et al. (hereinafter Yasuhiro).
The Japanese document and its translation are attached. 

With respect to claim 1, Yasuhiro teaches a polishing pad comprising resins of epoxy and urethan wherein the polishing pad is porous and has a pore diameter of 5-500 microns ([0009], [0014], and [0024]). The claim recites the open phrase “comprises”; therefore, the presence of more than one type of resin or polymer, such as epoxy, in the disclosure of Yasuhiro does not teach away from the claimed limitation of the urethane-based resin considering the fact that Yasuhiro teaches the use of urethane in their polishing pad as well. Although the reference may not literally disclose “an apparent volume-weighted average pore diameter (AVWAPD)” of 20-50 microns when calculated according to Equation 1 as recited in claim 1, the reference is seen sufficient to render the claimed AVWAPD of 20-50 microns obvious motivated by the fact that the pore diameter in Yasuhiro is disclosed to be from 5-500 microns, which is wide enough to encompass any pore diameter which would result in an AVWAPD of 20-50 microns when calculated according to Equation 1 recited in claim 1. 

With respect to claim 2, Although the reference may not literally disclose “an apparent volume-weighted average pore diameter (AVWAPD)” of 30-45 microns when calculated according to Equation 1 as recited in claim 1, the reference is seen sufficient to render the claimed AVWAPD of 30-45 microns obvious motivated by the fact that the pore diameter in Yasuhiro is disclosed to be from 5-500 microns, which is wide enough to encompass any pore diameter which would result in an AVWAPD of 30-45 when calculated according to Equation 1.

With respect to claim 3, considering the fact that the reference discloses a pore diameter of 5-200 microns, the presence of more than one pore size, i.e. at least first pores and second pores, is inevitable and well within the disclosure of the reference. 
Furthermore, and assuming the above rejection is not found persuasive, claim 3 recites “wherein when the AVWAPD is X, the plurality of pores comprises first pores having a diameter of greater than 0 µm to X µm and second pores having a diameter of greater than X µm, and the total apparent volume of the first pores is greater than the total apparent volume of the second pores”; thus, considering the wide range of pore diameter disclosed by the reference, and the fact that based on the wide range of pore diameter, more than one value for AVWAPD can be obtained/calculated, one of these values in the middle of the calculated range for AVWAPD can be considered X microns wherein the values smaller than that would fall within the category of the claimed “first pores”, and values above the X micron to be considered as the claimed “second pores”. It is especially important to note that claim 3 is a conditional claim due to the presence of “when”, and thus the claim is interpreted that “when” the AVWAPD is X microns, the plurality of pores comprises “first pores” and “second pores” according to the claimed language. Thus, due to the presence of “when”, the limitation of claim 3 is not a required limitation but that it is a conditional limitation; therefore, claim 3 is considered rejected with claim 1.

With respect to claim 4, it is noted that claim 4 depends from claim 3, and claim 3, as noted above, is a conditional claim, in which “when” the claimed condition is present/met, there would be a plurality of “first pores” and “second pores” according to the recited language. As a result, as detailed out above, the limitation of claim 3 is not found required, and therefore, claim 4 is also taken to be rejected with claims 3 and 1.

With respect to claim 7, Yasuhiro discloses the use of materials which would result in pores during the process of producing the polishing pad, wherein said materials have a shell wall of polymer having a gas inside ([0009] and [0025]). The present Application under examination discloses that the solid phase foaming agent comprises a shell of polymer/resin containing a fluid such as a liquid or gas inside (specification of the present Application under examination, page 10, line 19 to page 11, line 6). Therefore, the disclosure of Yasuhiro on using materials having a polymeric shell containing gas would read on solid phase foaming agent, which would result in pores after the material is used in the process of forming the polishing pad and cured.
Nevertheless, it is important to note that claim 7 further limits a starting material utilized in a process of manufacturing the claimed polishing pad wherein this particular starting material, i.e. solid phase foaming agent, would result in formation of pores upon curing the starting materials. Claim 1 claims a final product; claim 1 is not directed to a process of formation of a polishing pad. Therefore, claim 7 is not seen to further limit claim 1 and is considered rejected with claim 1. 

With respect to claim 12, Yasuhiro render the claimed porous polishing pad of claim 1 obvious; with respect to a total number of pores of 600 or more per unit area (mm2) of the porous polishing pad, it is noted that the higher the total number of pores, the more porous the polishing pad. Thus, obtaining a total number of pores of 600 or more per unit area mm2 or a total number of pores having overlapping with this claimed range would depend on the end use application, and can, inevitably, be achieved through routine experimentation to obtain the optimum number depending on the end use application. 

With respect to claims 8-11 and 20, all said claims do not further limit claim 1, i.e. the porous polishing pad as a final product. Said claims further limit a starting material/component used in a process of manufacturing of the claimed product of claim 1; therefore, claims 8-11 and 20 are considered rejected with claims 7 and 1, especially in light of the fac that claim 1 is a product claim, not a process claim. 

With respect to claim 13, considering the fact that Yasuhiro renders claim 1 obvious, the claimed characteristic of average polishing rate (angstrom/min) of 3,100 or more as calculated from equation 2 as claimed in claim 13 is expected to follow from the polishing pad of claim 1 especially in light of the fact that the claimed polishing rate as calculated according to Equation 2 is for “when” a silicon wafer having a silicon oxide film is polished with a silica slurry. Because the claimed average polishing rate is a result of “when” silicon wafer is polished using a silica slurry, the limitation of claim 13 is not found to be required limitation. 

With respect to claim 14, considering the fact that Yasuhiro renders claim 1 obvious, the claimed characteristic of an elastic modulus of 60 kgf/cm2 or more is expected to follow from the porous polishing pad of claim 1 absence evidence proving the contrary. 

With respect to claim 15, considering the fact that Yasuhiro renders claim 1 obvious, the claimed characteristics of withstanding a voltage of 14 kV to 23 kV, a specific gravity of 0.7 g/cm3 to 0.9 g/cm3, a surface hardness at 25°C of 50 to 65 Shore D, a tensile strength of 15 to 25 N/mm2 and an elongation of 80% to 250% are expected to be drawn from the polishing pad of claim 1. As for the thickness of 1.5-2.5 mm, it is noted that the thickness of a polishing pad inevitably depends on the end use application, and thus obtaining the claimed thickness or a thickness having, at least, overlapping with the claimed one would be expected to be controlled and modified based on the article to be polished and/or the condition of polishing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731